DETAILED ACTION
Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Regarding the double patenting rejection as in the previous action, it is now withdrawn base on applicant’s submitted a Terminal Disclaimer file on 01-03-2022 and Approved.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, 11 and 19, Toyao (US 2018/0198197) disclosed: a plurality of antennas are utilized at the same time, and beam forming with an antenna array including a plurality of antenna elements aligned with an interval between each other, an antenna device in which electronic 
parts are mounted inside an elongate cover having a plurality of vent holes, to prevent an excessive increase of the temperature of the cover.  PTL 5 discloses a dual-frequency dual-polarization antenna for a mobile communication base station, including a first radiator element module for a first frequency band 
and a second radiator element module for a second frequency band, the second radiator element module including a plurality of cross-shaped dipoles (fig. 7, page 1, par [0003-0004]), and the antenna element 302 acting as the split ring resonator can be formed in a smaller size than a dipole antenna of the same operation frequency.  In the case of adopting the antenna element 302 as the antenna element 202 in the 

Raney (US 2019/0131706) disclosed: an antenna with radiating elements arrayed on a first planar substrate, and with sub-groups of radiating elements arranged around a shared processor.  Each radiating element in a sub-group can be connected to that sub-group's processor by one or more equal length conductors.  In accordance with still other embodiments of the present disclosure, the radiating elements can be arranged on a first side of a circuit board, and the processors can be arranged on a second side of the circuit board, and a planar phased array antenna 104 having a plurality of antenna elements 108 disposed in an array.  In accordance with further embodiments, the antenna system 100 can comprise a single or a dual polarization phased array antenna 104.  The antenna elements 108 can be located on a first side of a circuit board, and some or all of the electronic packages can be mounted on a second side of the circuit board.  Feed lines, such as may be included in beamforming combiners, power planes, and control signal lines, can be formed on inner layers of the circuit board (2A-B, page 1-2, par [0008, 0018]).
The above prior art of record, however, fail to disclose or render obvious: a first array antenna comprising a plurality of first antenna elements on a first planar substrate; a first wireless communication device that communicates via a first frequency band by the first array antenna; a second array antenna comprising a plurality of second antenna elements on a second planar substrate, an orientation of the second planar substrate being different from an orientation of the first planar substrate; and a second wireless communication device that communicates via a second frequency band by the second array antenna, wherein the second frequency band is different from the first frequency band, as specified in the claims 1, 11 and 19. 






Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                        March 14, 2022